ORDER
The Opinion filed on January 28,1988, slip op. 847 [134 F.3d 1405], is amended as follows:
1. On page 856, line 8 [134 F.3d at 1410, line 7], change “See ” to “Cf.”
2. On page 856, line 10 [134 F.3d at 1410, line 10], after “should read the” insert “identical language of a companion”.
3. On page 856, line 12 [134 F.3d at 1410, line 14], delete “See id.”
4. On page 856, line 16 [134 F.3d at 1410, line 20], add “Cf.” before “Id.” and insert “in a companion statute” after “(holding that”.
The panel votes to deny appellants’ petition for rehearing. Judge T.G. Nelson votes to reject the suggestion for rehearing en banc and Judge Goodwin and Judge Rhoades so recommend.
The full court has been advised of the en bane suggestion and no judge of the court has requested a vote on it.
With the exception of the amendments listed above, the petition for rehearing is DE*850NIED and the suggestion for rehearing en banc is REJECTED.